DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action in response to the amendment filed on 1 February 2022.    Claims 1, 5, ,10, 11, 13, 16 and 17 have been amended.  Claims 3, 4, 18 and 21 have been cancelled.  Claim 23 and 24 have been added.  Claims 1-2, 5-17, 19, 20 and 22- 24 are currently pending and have been examined.  

Allowable Subject Matter

Claims 1-2, 5-17, 19-20 and 22-24 are allowed.

The following is an examiner’s statement of reasons for allowance:  
	
The reason overcoming the 35 U.S.C 101 rejections as follows: 
 
Step 1: Statutory Category?
The claim recites a series of steps and, therefore, is a process.
Step 2A - Prong 1: Judicial Exception Recited?


The claims recited the limitation of monitoring  a performance of the creative presented by a first plurlity of  client devices in conjunction with a distribution of the first content item, determining the performance exceed a threshold in response to the determining the performance exceed threshold identify the second outlet to distributed the content item, identifying a second content item response to the determining that the performance exceed that threshold and based on a determination that the second content item shared at least one characteristic in common with the first item.  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, convers performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting “by processing system”, nothing in the claims element precludes the step from practically being performed in the mind.   For example, but for the “by processing system” language, the claim encompasses the user manually calculating the amount of user of each icon.   The mere nominal recitation of a generic process does not take the claim limitation out of the mental processes grouping.  The claims create a mental process. 

Step 2A - Prong 2: Integrated into a Practical Application?

The claims recite the combination of additional elements of providing/distributing content item by the processing system the enhance first content item to the second outlet based on an examination of network traffic, applying the first and second enhancement to the first content item when the eligible because it is not directed to the recited judicial exception.

 
Reason for overcoming the prior arts
 
Kokernak et al (US Pub., 2008/0059288 A1) discloses facilitating web-based media planning.  Media campaign are recommend based on querying data library and using a targeting goal.	A measure of success of the campaign is determined from responses to the campaign (abstract), tracking the performance of the media campaign [advertisement] (paragraph [0012]), track a performance metric associated with media campaign (paragraph [0017]),  [ within the scope of monitoring a performance of the first plurality of advertisements),  the recommendation engine 102 is able to determine an list of suitable media outlets by querying the data library 106 using a set of targeting goals input by a client of the platform 100 (paragraph [0027])  and select these media outlets that are compatible with the projected media camping schedule (paragraph [0033]) [within the scope of identifying the second outlet] and the recommendation engine 102 to determine those media outlets that are compatible with the targeting goals (paragraph [0058]) .

Sharma (US Pub., No., 2015/0365711 A1) discloses system and method that provide targeted advertisement to user.  One example is an ad selection controller for a first media that provide content to a user (abstract), track activity of a user over a first media channel [within scope of distributing a first content item with a first plurality of advertisements via a first outlet and monitoring a performance of the first plurality of advertisement] (Figure 4, 402 and paragraph [0035]) and selects one or more advertisement to prove to user over its respective media channel (paragraph [0030])

Wittke (US Pub., No., 2018/0063580 A1) discloses systems and methods are presented for modifying scheduled storage of a series as a function of available storage. For example, a media guidance application (e.g., executed on a set-top box) monitors both the viewing progress of previously stored episodes of the series as well as the amount of available storage remaining on a storage device (abstract), Calculate a Threshold Viewing Progress by Processing the Amount of Available Storage with a 
Schaar et al (US Pub., No., 2010/0324988 A1) discloses in an exemplary method, a computing system acquires advertising  performance data from a plurality of independent advertising platform subsystems, aggregates the advertising performance  data based on linking data to form a grouping of related advertising performance data, and transmits data representative of the grouping of related advertising performance data to an access device for presentation in a single graphical user interface view(abstract), for  instance, advertising platform subsystem 110-1 may distribute media content, including advertisements, via a first media outlet such as subscriber television outlet 300 and advertising platform subsystem 110-2 may distribute media content, including advertisements, via a second media outlet such as a mobile phone media network outlet (paragraph [0043]).
None of the above reference either alone or in a combination teach or suggest the corresponding monitored performance or user viewing activity on the first outlets used to identify the secondary outlets to distribute  to the fist content items response to the determining that the performance of the first plurality of advertisements exceeds the threshold; selecting a second plurality of advertisements in accordance with the identifying of the second outlet, wherein the second plurality of advertisements is at least partially differentiated from the first plurality of advertisements; and distributing the second content item via the second outlet, wherein the determination that the second content item shares at least one characterstics in common with the first content items comprises:  a determination that the first content item is a first episode of a program and the second content item is a second episode of the pangram; a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SABA DAGNEW/Primary Examiner, Art Unit 3682